KOZINSKI, Circuit Judge,
with whom Judge WARDLAW joins,
dissenting from the order denying rehearing en banc:
Darrell Keith Rich was a very bad man. For the horrible crimes he unquestionably committed against innocent girls and women, mothers and daughters; for the suffering he caused them and their families; for the terror he inflicted on the people of Cottonwood, he amply deserved to die. But no man should be sent to his Maker without being allowed to take the spiritual steps he considers necessary to prepare for the event. A decent respect for the humanity of even the worst among us obligates us to accommodate such rituals where doing so will not impair serious governmental interests. This obligation is not diminished because the ritual does not involve a minister, a priest or a rabbi.
As explained in Judge Reinhardt’s dissent, the state made no credible showing that its interests would be impaired by allowing Rich and his spiritual advisors to participate in the sweat lodge ceremony. Indeed, the arguments contrived by the Attorney General to defeat Rich’s request cast doubt on the professional candor of the lawyers who presented them.
An imminent execution sorely tests the limits of professionalism among lawyers. Exaggerated arguments are, unfortunately, too common. While it is always troubling to see lawyers stretch the bounds of advocacy, it is far more so when it is done by lawyers for the state. As the Supreme Court noted many years ago, a prosecutor is “the representative not of an ordinary party to a controversy, but of a sovereignty whose obligation to govern impartially is as compelling as its obligation to govern at all; and whose interest, therefore, in a criminal prosecution is not that it shall win a case, but that justice shall be done.” Berger v. United States, 295 U.S. 78, 88, 55 S.Ct. 629, 79 L.Ed. 1314 (1935), overruled on other grounds, Stirone v. United States, 361 U.S. 212, 80 S.Ct. 270, 4 L.Ed.2d 252 (1960).